DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1,2,5-9,12,13,18-20,22-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art e.g. U.S. Patent Application Publication Number 2012/0119233 A1 to Weidner et al. teaches a semiconductor chip package (e.g. FIG. 2, FIG. 4A, 4B), comprising:
a semiconductor chip (2, ¶ [0023]-[0026],[0050]) having a first major surface opposite a second major surface (see Examiner-annotated figure below), and 
a set of conductors (4a,4c, ¶ [0056]) disposed on at least one of the first major surface;
a set of electrodes (through-holes 6, ¶ [0032],[0033],[0039]) positioned apart from the semiconductor chip (2), disposed entirely on one lateral side of the semiconductor chip (e.g. as shown in FIG 4A,4B), and 
an epoxy (3, ¶ [0052],[0014]) molded between the semiconductor chip and each electrode in the set of electrodes; and
a set of redistribution layers (7, ¶ [0056]) electrically connecting the set of conductors (4a,4c) to the set of electrodes (6); wherein,
an imaginary plane extending parallel to and between the first and second major surfaces intersects the set of electrodes (see dashed line in Examiner-annotated figure below), as discussed previously.


    PNG
    media_image1.png
    432
    620
    media_image1.png
    Greyscale

Similarly, prior art e.g. U.S. Patent Application Publication Number 2018/0175237 A1 to Linkov et al. teaches 
a semiconductor chip package (e.g. FIG 14, ¶ [0127]), comprising:
a semiconductor chip (3, ¶ [0025],[0102],[0103],[0106]) having a first major surface opposite a second major surface, and a set of conductors (15 and 16, ¶ [0037],[0038]) disposed on the first major surface and the second major surface respectively;
a set of electrodes (6 and 7, ¶ [0028],[0029]) positioned apart from the semiconductor chip, disposed entirely on one lateral side of the semiconductor chip (disposed on side 4 of chip 3 as pictured), and exposed to a lateral exterior edge of the semiconductor chip package;
a set of redistribution layers (e.g. 43 and 44, ¶ [0065],[0066]) electrically connecting the set of conductors (15 and 16) to the set of electrodes (6 and 7); wherein,
an imaginary plane extending parallel to and between the first and second major surfaces intersects the set of electrodes (6 and 7, see Examiner-annotated figure below):
wherein the semiconductor chip (3) comprises a surface-emitting electromagnetic radiation source (Abstract, ¶ [0081],[0082],[0106],[0107]), as discussed previously.

    PNG
    media_image2.png
    754
    866
    media_image2.png
    Greyscale


Prior art e.g. U.S. Patent Application Publication Number 2015/0084202 A1 to Seidemann et al. teaches (e.g. Fig. 2 or Fig. 5) wherein a set of electrodes (215 or 530 ¶ [0014],[0019]) are exposed (through sawing) to a lateral exterior edge of the semiconductor chip package (in order to join to other chips, e.g. Fig. 3, Fig. 5) as discussed previously.
Prior art e.g. U.S. Patent Application Publication Number 2015/0295152 A1 to Yoneda et al. teaches (e.g. FIG. 1, FIG. 2B) wherein an epoxy (31, ¶ [0075]) is molded between a semiconductor chip (1, ¶ [0048]) and each electrode (32p, 32n, ¶ [0048]) of a set of electrodes and wherein the semiconductor chip (1) is a surface-emitting electromagnetic radiation source (Yoneda ¶ [0048]), as discussed previously.
However, prior art fails to reasonably teach or suggest specifically wherein the semiconductor chip is a surface-emitting electromagnetic radiation source, wherein the set of electrodes are conductive blocks positioned apart and coplanar with the chip, the set of conductive blocks disposed entirely on 
Claims 18 and 25 are allowable for similar reasons to claim 1 by incorporating the light emitting semiconductor chip with package into a sensor system.  Claims 19,20,22-24,26-29 are allowable in virtue of depending upon and including all of the limitations of allowable claims 18 and 25 accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Eric A. Ward/Primary Examiner, Art Unit 2891